Per Curiam:
If the method of proceeding by the board of trustees in advertising and awarding these public contracts were governed by any statute, there might be some force in petitioner’s contention, but neither section 88 of the General Municipal Law (as added by Laws of 1921, chap. 469), nor any provision of the Village Law, under which the village of Lynbrook is organized, requires these contracts *571to be awarded after advertisement and competitive bidding. The General Municipal Law simply requires separate and independent bidding for the different classes of work and the awarding of the contract to a responsible and reliable bidder. Nothing in that statute requires advertisement for bids and the awarding of the contract to the lowest responsible bidder, as is required by numerous other municipal charters. The Village Law is entirely silent upon the subject so far as this kind of work is concerned. In the absence of a mandatory statute requiring the letting of a contract by competitive bidding, it is not required. (Kingsley v. City of Brooklyn, 78 N. Y. 200, 213, 214; Parr v. Village of Greenbush, 72 id. 463, 471; People ex rel. Weiss v. City of Buffalo, 84 N. Y. Supp. 434; Barhite v. Home Telephone Co., 50 App. Div. 25, 30; Terrell v. Strong, 14 Misc. 258.)
Under these authorities, it would seem that the board of trustees was authorized to act as they did and award the contract to one known to them to be competent and capable to do the work, even though he was not the lowest bidder. In other words, in the -absence of some statutory requirement or evidence of bad faith, it was entitled to use its judgment in awarding this contract to the same extent that an individual would be.
The order should be affirmed, with ten dollars costs and disbursements.
Kelly, P. J., Manning, Kelby, Young and Kapper, JJ., concur.
Order denying motion for peremptory mandamus order affirmed, with ten dollars costs and disbursements.